Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Notice of Allowance 
Claims 1-7, 9-10, 12, 17-22, 24, 31, and 33 are allowed.  All rejections are withdrawn.  The amendments dated 12-23-20 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1, 17 and 31 and 33.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a]n active proximity system (APS) mountable on an unmanned autonomous vehicle (UxV), configured to cause the UxV to maintain a range from one or more emitters operating in the area, the APS comprising:
one or more proximity sensors and 
a processing circuitry operably coupled to the one or more proximity sensors;
the one or more proximity sensors are configured to sense one or more proximity signals arriving from multiple directions, each of the one or more proximity signals is indicative of presence of a respective emitter in proximity to the UxV within the area thereby 
providing a virtual spherical cage surrounding the UxV; the processing circuitry is configured, responsive to a sensed proximity signal, to repeatedly:
cause the UxV to move toward and then away a boundary between the UxV and the emitter as set by the sensed proximity signal, wherein:
upon determining that at least one measurable parameter of the sensed proximity signal complies with a first condition, generate maneuvering instructions dedicated for causing the UxV to move and increase the distance between the UxV and the respective emitter; and then
upon determining that at least one measurable parameter of the proximity signal complies with a second condition, generate maneuvering instructions dedicated for causing the UxV to move and decrease the distance between the UxV and the respective emitter;
and thereby maintain the UxV within a certain range from the respective emitter defined
by the sensed proximity signal and the first and second conditions and increase the number of UxVs that can operate concurrently in the area;
a mechanical cage configured to protect 
the UxV from mechanical damage; 
the mechanical cage comprises and/or 
is otherwise operatively connected to 
one or more proximity sensors capable of 
sensing physical contact therewith, and wherein
 the processing circuitry is configured, responsive to 
physical contact sensed by the cage, to:
generate maneuvering instructions dedicated for 
causing the UxV to move and  
increase the distance between 
the UxV and the respective emitter until 
there is no
physical contact between 
the UxV and the emitter, and then 
generate maneuvering
instructions dedicated for causing the UxV to 
move and decrease the distance 
between the UxV and the respective emitter until there is physical contact between the UxV and the emitter”.
Korean Patent Pub. No.: 101767492 discloses a UAV that has a collision protection method by reducing a speed to prevent a collision with the body.  
The ‘492 is silent as to a mechanical cage as claimed. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668